Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/14/2022 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding the limitation of “the arrowhead body and the connector element are adapted to move about a flex point” the limitation is not well defined, as it is not clear how the arrowhead body and connector are connected such that they would adapted to move about a flex point as claimed. As the claim stands, the claim currently does not claim any connecting structure between the arrowhead body and the connector element and only states the two components are adapted to move about a flex point and that an arrowhead body is movably connected to the connector element, therefore, it is not clear how the arrowhead body and connector element would be movably connected as claimed.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10718595. Although the claims at issue are not identical, they are not patentably distinct from each other because while the claim of the instant application states “move about a flex point” as opposed to “pivot about a pivot point” the scope covered by both is the same. It is noted that an arrowhead body and connector that moves about a flex point would necessarily be the same as pivot about a pivot point, as the only movement about a flex point is one of pivoting. 
	Regarding claims 2-12, the specific claim limitations found within claims 2-12 of the instant application match the specific claim limitations found within claims 2-12 of U.S. 10718595 
Claim 13 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10718595. Although the claims at issue are not identical, they are not patentably distinct from each other because while the claim of the instant application states “move about a flex point” as opposed to “pivot about a pivot point” the scope covered by both is the same. It is noted that an arrowhead body and connector that moves about a flex point would necessarily be the same as pivot about a pivot point, as the only movement about a flex point is one of pivoting.
Regarding claim 14, the specific claim limitations found within claim 14 of the instant application match the specific claim limitations found within claim 14 of U.S. 10718595 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 13, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mizek (U.S. 7037222) in view of Schmidt (U.S. 4998994)
Regarding claim 1, Mizek discloses an arrowhead assembly comprising: 
a connector element having a first radius (Col. 3 Lns. 38, shaft 30) adapted to connect to a forward end of a shaft; 
and an arrowhead body (Col. 3 Ln. 39, body 24) connected to connector element (Fig. 7, connector element 39)
the arrowhead body including a center portion (see annotated figure below) and a plurality of blades (see annotated figure below) each extending from the center portion
the blades extending radially to a blade radius greater (see annotated figure below) than the first radius of the connector element

    PNG
    media_image1.png
    545
    586
    media_image1.png
    Greyscale

However, Mizek does not disclose the body movably connected to the connector element wherein the body and connector element are adapted to move about a flex point
Schmidt discloses a body movably connected (Col. 4 Lns. 63-66, swiveling nose, therefore body 18,20 is allowed to pivot around joint) to the connector element, wherein the body and connector element are adapted to move about a flex point (Fig. 3, body 26 allowed to move about flex point 16) and wherein the arrowhead body has a neutral point (Fig. 3, neutral point 34) aft of the flex point 
While Schmidt alone does not explicitly disclose wherein each of the blades has a rear portion extending aft of the flex point, Mizek discloses the blades and when taken in combination with Schmidt, which discloses a flex point, which would be located at the connector element 39 of Mizek, one of ordinary skill would readily recognize the blades of Mizek would have a rear portion extending aft of flex point 16 of Schmidt. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Mizek to incorporate the teachings of Schmidt since one of ordinary skill in the art would have readily recognized combining prior art elements according to known methods to yield predictable results since Mizek discloses an arrowhead assembly, and Schmidt discloses a self -correcting nosecone and the combination would result in a device that maintains the properties of both prior art devices but provides the advantage of allowing the tip to self-align with the oncoming airstream to reduce the upsetting moment acting on the projectile (Col. 1 Lns. 50-55). 
Regarding claim 2, Mizek discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
Mizek further discloses the connector element has a threaded element (Col. 1 Lns. 45-46, shaft externally threaded) adapted to be threadably received by the shaft
Regarding claim 3, Mizek discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
However, Mizek does not disclose the connector element defines a socket and the arrowhead body includes a ball.
While Schmidt does not explicitly disclose the connector element defines a socket and the arrowhead body includes a ball, Schmidt discloses the connector element includes a ball (Col. 2 Lns. 55-60, spherical bearing 16) and the arrowhead body defines a socket (Col. 2 Lns 55-60, bushing 19 with spherical seat) and therefore, one of ordinary skill in the art would have readily recognized this would be a matter of reversal of parts as the function would remain unchanged and would just be user preference as to which piece got a certain part of the ball and socket joint. See MPEP 2144.04 (VI)(A).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Mizek to incorporate the teachings of Schmidt since one of ordinary skill in the art would have readily recognized combining prior art elements according to known methods to yield predictable results since Mizek discloses an arrowhead assembly, and Schmidt discloses a self -correcting nosecone and the combination would result in a device that maintains the properties of both prior art devices but provides the advantage of allowing the tip to self-align with the oncoming airstream to reduce the upsetting moment acting on the projectile (Col. 1 Lns. 50-55) 
Regarding claim 4, Mizek discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
Mizek discloses the arrowhead body includes a central base (Fig. 7, central base 24) connected to the connector element (Fig. 7, central base 24 connected to connector element 39), and each of the blades has a forward portion (Fig. 7, blade 60 forward portion connected to base 24) connected to the base, and an aft portion spaced apart from the aft portions of the other blades to define an aft space aft of the base (Fig. 1, blades 60, 65 spaced apart from one another, therefore aft portions of blades are spaced apart as claimed).
Regarding claim 5, Mizek discloses the claimed invention substantially as claimed, as set forth above in claim 4. 
Mizek discloses the connector element is received in the aft space (Fig. 7, connector element 39 is in space between blades)
Regarding claim 6, Mizek discloses the claimed invention substantially as claimed, as set forth above in claim 5. 
Mizek discloses the aft portions of the blades are laterally spaced apart from the connector element (Fig. 1, Fig. 7, blades 60, 65 are laterally spaced from connector 39)
Regarding claim 13, Mizek discloses the claimed invention substantially as claimed, as set forth above in claim 7. 
However, Mizek does not disclose the arrowhead body is further adapted to roll about a flex point.
Schmidt discloses the arrowhead body is further adapted to roll (Col. 4 Lns. 63-66, swiveling nose, therefore body 18, 20 is allowed to pivot around joint) about a flex point.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Mizek to incorporate the teachings of Schmidt since one of ordinary skill in the art would have readily recognized combining prior art elements according to known methods to yield predictable results since Mizek discloses an arrowhead assembly, and Schmidt discloses a self -correcting nosecone and the combination would result in a device that maintains the properties of both prior art devices but provides the advantage of allowing the tip to self-align with the oncoming airstream to reduce the upsetting moment acting on the projectile (Col. 1 Lns. 50-55) 
Regarding claim 14, Mizek discloses the claimed invention substantially as claimed, as set forth above in claim 13. 
Mizek further discloses (Fig. 11) the arrowhead body has a plurality of blades (70) and each of the blades incorporates designed asymmetry (see Fig. 12 70) to induce rolling of the arrowhead body with respect to the shaft. It is noted that the blades in Mizek are asymmetrical and therefore incorporate designed asymmetry as claimed and further "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114 (II). Since the blades in Mizek are asymmetrical, one of ordinary skill in the art would readily recognize the design of Mizek would be fully capable of inducing rolling of the arrowhead body. 

Claims 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Mizek (U.S. 7037222) and Schmidt (U.S. 4998994) in view of Flanagan (U.S. 20100004078)
Regarding claim 7, Mizek discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
However, Mizek does not disclose an immobilizer defining a first surface adapted to contact the shaft, and having a second surface contacting a portion of the arrowhead body.
Flanagan discloses an immobilizer defining a first surface (see annotated figure below) and having a second surface (see annotated figure below).

    PNG
    media_image2.png
    256
    298
    media_image2.png
    Greyscale

While Flanagan does not explicitly disclose a first surface adapted to contact the shaft and a second surface contacting a portion of the arrowhead body, one of ordinary skill in the art would have readily recognized this would be a matter of rearrangement of parts as the function of the immobilizer of Flanagan would not change and therefore would have been obvious to one of ordinary skill in the art to contact desired surfaces of the arrowhead assembly as a design choice.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Mizek to incorporate the teachings of Flanagan since one of ordinary skill in the art would have readily recognized combining prior art elements according to known methods to yield predictable results since Mizek discloses an arrowhead assembly, and Flanagan discloses an immobilizer and the combination would result in a device that maintains the properties of both prior art devices but provides the advantage of initially holding the blades in place when firing (Par. 21) 
Regarding claim 8, Mizek discloses the claimed invention substantially as claimed, as set forth above in claim 7.
However, Mizek does not disclose the immobilizer is removably attached to the arrowhead body
Flanagan discloses the immobilizer is removably attached (Par. 21 Ln. 12, retaining element designed to disengage) to the arrowhead body
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Mizek to incorporate the teachings of Flanagan since one of ordinary skill in the art would have readily recognized combining prior art elements according to known methods to yield predictable results since Mizek discloses an arrowhead assembly, and Flanagan discloses an immobilizer and the combination would result in a device that maintains the properties of both prior art devices but provides the advantage of initially holding the blades in place when firing (Par. 21) 
Regarding claim 9, Mizek discloses the claimed invention substantially as claimed, as set forth above in claim 7.
However, Mizek does not disclose the immobilizer defines a central aperture closely receiving the shaft.
Flanagan discloses the immobilizer defines a central aperture (Par. 21 Lns. 1-5, retaining element 50 can take the form of a ring, which inherently has a central aperture) closely receiving the shaft.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Mizek to incorporate the teachings of Flanagan since one of ordinary skill in the art would have readily recognized combining prior art elements according to known methods to yield predictable results since Mizek discloses an arrowhead assembly, and Flanagan discloses an immobilizer and the combination would result in a device that maintains the properties of both prior art devices but provides the advantage of initially holding the blades in place when firing (Par. 21) 
Regarding claim 10, Mizek discloses the claimed invention substantially as claimed, as set forth above in claim 7.
However, Mizek does not disclose a planar form oriented perpendicularly to an axis defined by the shaft.
Flanagan discloses a planar form (see annotated figure below) oriented perpendicularly to an axis defined by the shaft.

    PNG
    media_image3.png
    213
    307
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Mizek to incorporate the teachings of Flanagan since one of ordinary skill in the art would have readily recognized combining prior art elements according to known methods to yield predictable results since Mizek discloses an arrowhead assembly, and Flanagan discloses an immobilizer and the combination would result in a device that maintains the properties of both prior art devices but provides the advantage of initially holding the blades in place when firing (Par. 21) 
Regarding claim 11, Mizek discloses the claimed invention substantially as claimed, as set forth above in claim 7.
However, Mizek does not disclose the immobilizer is adapted to fall away from the arrowhead body when an arrow including the arrowhead body is launched.
Flanagan discloses the immobilizer is adapted to fall away (Par. 21 Ln. 12, retaining element designed to disengage) from the arrowhead body
While Flanagan does not explicitly disclose when an arrow including the arrowhead body is launched, "[Apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114 (II) and Flanagan discloses an immobilizer that falls away after being launched and therefore one of ordinary skill in the art would readily recognize the immobilizer would be fully capable of falling away at launch
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Mizek to incorporate the teachings of Flanagan since one of ordinary skill in the art would have readily recognized combining prior art elements according to known methods to yield predictable results since Mizek discloses an arrowhead assembly, and Flanagan discloses an immobilizer and the combination would result in a device that maintains the properties of both prior art devices but provides the advantage of initially holding the blades in place when firing (Par. 21) 
Regarding claim 12, Mizek discloses the claimed invention substantially as claimed, as set forth above in claim 7.
However, Mizek does not disclose the immobilizer is a tube.
Flanagan discloses the immobilizer is a tube (Par. 21 Lns. 1-5, retaining element 50).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Mizek to incorporate the teachings of Flanagan since one of ordinary skill in the art would have readily recognized combining prior art elements according to known methods to yield predictable results since Mizek discloses an arrowhead assembly, and Flanagan discloses an immobilizer and the combination would result in a device that maintains the properties of both prior art devices but provides the advantage of initially holding the blades in place when firing (Par. 21) 

Response to Arguments
Applicant's arguments filed 11/14/22 have been fully considered but they are not persuasive. No new arguments were presented and arguments from the last action sent, as restated below, still apply. 
Regarding the applicant argument that the removal of the limitation of “a ball and socket mechanism connecting the connector element and the arrowhead body” would avoid the non-statutory double patenting rejection, it is argued by the examiner that while the removal of this limitation does broaden the claim, it would not overcome the non-statutory double patent rejection, as the ball and socket limitation only relate to the structural mechanism of the connector element. 
However, both U.S. 10718595 and the instant application claim limitations claim a connector element, arrowhead body, blades and where the arrowhead body and connector pivot or move about a pivot or flex point, which as noted above, the term “pivot point” would read on the currently claimed “flex point” and therefore, the claims overlap in scope, despite the change in wording and are not patentably distinct from each other and therefore, is clear that the claimed limitations of U.S. 10718595 read on the current instant applications and therefore, the instant claims fails the one-way distinctness that is required. 
It is further argued that there does not appear to be a functional difference in whether the arrowhead body and connector element are pivotally, flexibly, movably connected or the like, and therefore the scope covered by U.S. 10718595 would read upon the scope afforded by the instant application. 
 Therefore, the claims are not patentably distinct despite the removal of the limitation of “a ball and socket mechanism connecting the connector element and the arrowhead body”
Therefore, the rejection is maintained. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYSHUN K. PENG whose telephone number is (571)270-0194.  The examiner can normally be reached on M-F 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RKP/
/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711